DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration, the election/restriction requirement of 5/6/22 is hereby withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 2010/0060551 A1).
	Regarding claim 8, Sugiyama discloses an electronic device comprising: an optical system configured to generate light for implementing an image (Fig. 26A: 91 – light source & 94 – control unit & 92 – scanning unit); and a display configured to emit the light generated from the optical system to an exit location set according to an incident location and an incident angle (Fig. 26A: 93 – deflecting unit), wherein the optical system includes: a light source (Fig. 26A: 91 – light source), a reflector configured to rotate around a horizontal or vertical axis while reflecting the light generated by the light source to the display (Fig. 26A: 92 – scanning unit), and a driving part configured to rotate the reflector (para [0490]: electromagnet, electrostatic, or other driving methods may be used).  
	Regarding claim 9, Sugiyama discloses the reflector is further configured to reflect the light to the display at different incident angles according to a tilting angle by being rotated by the driving part (see Fig. 26A).  
	Regarding claim 10, Sugiyama discloses the display is further configured to: emit first incident light reflected on the reflector tilted at a first angle with respect to the display to a first location, and emit second incident light reflected on the reflector tilted at a second angle different from the first angle to a second location spaced apart from the first location by a predetermined distance (see Fig. 26A: it would be understood by an ordinarily skilled artisan that tilting of scanning unit 92 would cause light to be incident at different locations on deflecting unit 93).  
	Regarding claim 12, Sugiyama discloses the display includes a photopolymer configured to selectively reflect the light according to the incident angle of the light for each location of the display, the photopolymer being recorded by a hologram recording (para [0491]: deflecting unit 93 is a hologram mirror which is a photopolymer layer).  
	Regarding claim 13, Sugiyama discloses the light source generates laser light sprayed and propagated to a front surface of the reflector (see Fig. 26A & para [0488]: laser light).  
	Regarding claim 14, Sugiyama discloses: a frame including at least one opening (see Fig. 26A), wherein the frame includes a front frame including the at least one opening (see Fig. 26A: for deflector 93) and first and second side frames extended from ends of the front frame (see Fig. 26A), and wherein the optical system is fastened to any one of the first and second side frames (see Fig. 26A: side frame).  
	Regarding claim 15, Sugiyama discloses the display is positioned at the at least one opening (see Fig. 26A).  

Alternatively, claim(s) 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2017/0269354 A1).
Regarding claim 8, Suzuki discloses an electronic device comprising: an optical system configured to generate light for implementing an image (Fig. 1: 10, 20 – optical source unit & optical deflector); and a display configured to emit the light generated from the optical system to an exit location set according to an incident location and an incident angle (Fig. 1: screen), wherein the optical system includes: a light source (Fig. 1: 10 – optical source unit), a reflector configured to rotate around a horizontal or vertical axis while reflecting the light generated by the light source to the display (Fig. 1: 20 – optical deflector; see also. Fig. 3), and a driving part configured to rotate the reflector (para [0052]: e.g., comb shaped electrodes).  
Regarding claim 9, Suzuki discloses the reflector is further configured to reflect the light to the display at different incident angles according to a tilting angle by being rotated by the driving part (see Fig. 1 & paras [0054]-[0056]).
Regarding claim 10, Suzuki discloses the display is further configured to: emit first incident light reflected on the reflector tilted at a first angle with respect to the display to a first location, and emit second incident light reflected on the reflector tilted at a second angle different from the first angle to a second location spaced apart from the first location by a predetermined distance (see Fig. 1: it would be understood by an ordinarily skilled artisan that tilting of scanning unit 92 would cause light to be incident at different locations on deflecting unit 93).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2010/0060551 A1) in view of Suzuki et al. (US 2017/0269354 A1).
	Sugiyama and Suzuki disclose optical displays. Therefore, they are analogous art.
	Regarding claim 1, Sugiyama discloses an electronic device comprising: an optical system configured to generate light for implementing an image (Fig. 26A: 91 – light source & 94 – control unit); and a display configured to emit the light generated from the optical system to an exit location set according to an incident location and an incident angle (Fig. 26A: 93 – deflecting unit), wherein the optical system includes: a light source (Fig. 26A: 91 – light source).
	Sugiyama neither teaches nor suggests the optical system includes a reflector having a shape bent at a different angle with respect to the display while reflecting the light generated by the light source to the display.  
	However, Suzuki discloses an optical system including a reflector (Fig. 1: 30 – concave mirror) having a shape bent at a different angle with respect to a display (Fig. 1: screen) while reflecting the light generated by a light source (Fig. 1: 10 – optical source unit) to the display (see Fig. 1). Among the benefits of this configuration includes correcting a curve occurring in a scanning line (para [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Sugiyama such that the optical system includes a reflector having a shape bent at a different angle with respect to the display while reflecting the light generated by the light source to the display, as taught by Suzuki, in order to correct a curve occurring in a scanning line.
	Regarding claim 2, Sugiyama and Suzuki disclose the reflector includes: a first reflection part tilted at a first angle with respect to the display, and a second reflection part integrally coupled with the first reflection part and tilted at a second angle different from the first angle (see Suzuki Fig. 1: concave mirror 30 is considered to include up to an infinitesimal number of reflection parts as claimed).  
	Regarding claim 3, Sugiyama and Suzuki disclose the display includes a photopolymer configured to selectively reflect the light according to the incident angle of the light for each location of the display, the photopolymer being recorded by a hologram recording (Sugiyama para [0491]: deflecting unit 93 is a hologram mirror which is a photopolymer layer).  
	Regarding claim 4, Sugiyama and Suzuki disclose the display is further configured to: emit first incident light reflected on the first reflection part to a first locations and emit second incident light reflected on the second reflection part to a second location spaced apart from the first location by a predetermined distance (see Sugiyama Fig. 26A & Suzuki Fig. 1: light reflected from concave mirror would be incident at different locations on deflecting unit 93).  
	Regarding claim 5, Sugiyama and Suzuki disclose the light source generates laser light sprayed and propagated to a front surface of the reflector (see Sugiyama Fig. 26A & para [0488]: laser light; see also Suzuki para [0029]: laser optical sources).  
	Regarding claim 6, Sugiyama and Suzuki disclose a frame including at least one opening (see Sugiyama Fig. 26A), wherein the frame includes a front frame including the at least one opening (see Sugiyama Fig. 26A: for deflector 93) and first and second side frames extended from ends of the front frame (see Sugiyama Fig. 26A), and wherein the optical system is fastened to any one of the first and second side frames (Sugiyama Fig. 26A).  
	Regarding claim 7, Sugiyama and Suzuki disclose the display is positioned at the at least one opening in the frame (Sugiyama Fig. 26A).  
	Regarding claim 16, Sugiyama and Suzuki disclose the reflector further includes: a third reflection part integrally coupled with the second reflection part and tilted at a third angle different from the first and second angles, wherein the second reflection part is disposed between the first and third reflection parts (see Suzuki Fig. 1: concave mirror 30 is considered to include up to an infinitesimal number of reflection parts as claimed).    


Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2010/0060551 A1) in view of Maeda et al. (US 2009/0231668 A1).
	Sugiyama discloses an optical display including a scanning mirror, and Maeda disclose a scanning mirror. Therefore, they are analogous art.
	Regarding claim 11, Sugiyama neither teaches nor suggests the reflector includes a stopper for limiting the reflector to be tilted within a predetermined angle range with respect to the display.  
	However, Maeda discloses a reflector including a stopper for limiting the reflector to be tilted within a predetermined angle range with respect to the display (see Fig. 5C & para [0140]: address electrodes 57a-b function as stoppers). Among the benefits of this configuration includes reducing stray light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Sugiyama such that the reflector includes a stopper for limiting the reflector to be tilted within a predetermined angle range with respect to the display, as taught by Maeda, in order to reduce stray light.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0269354 A1) in view of Kuzuhara et al. (US 2017/0248786 A1).
Regarding claim 18, Suzuki neither teaches nor suggests the predetermined distance corresponds to a distance between two pupils of a user.
However, Kuzuhara discloses an electronic device including a display configured to emit first incident light and second incident light spaced apart from the first location by a predetermined distance, the predetermined distance corresponds to a distance between two pupils of a user, in order to provide a magnified image that is viewable to a user from a comfortable distance (see Fig. 2 & Table 9: an image displayed on display surface 111 is larger than a distance between two pupils; thus, an image displayed on the windshield would be larger than a distance between two pupils). Among the benefits of this configuration includes providing a magnified image that is viewable to a user from a comfortable distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Suzuki such that the predetermined distance corresponds to a distance between two pupils of a user, as taught by Kuzuhara, in order to provide a magnified image that is viewable to a user from a comfortable distance.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 17 is allowable for at least the reason “the predetermined distance corresponds to a distance between two pupils of a user” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872